Case: 12-1519       Document: 3     Page: 1   Filed: 10/15/2012




            NOTE:   This order is nonprecedential.

   mtniteb ~tate~ QCourt of ~peaI~
        for tbe jfeberaI qcircuit

           ANNE WILSON PARHAM
 (ALSO KNOWN AS ANNE L. WILSON AND ANNE W.
    PARHAM) AND LAWRENCE NEIL PARHAM
     (ALSO KNOWN AS LARRY N. PARHAM),
              Plaintiffs-Appellees,
                               v.
             SUZANNE HARRIS-ONAXIS AND
                LEE HARRIS-ONAXIS,
                 Defendants-Appellants.


                          2012-1519


   Appeal from the United States District Court for the
Northern District of Georgia in case no. 12-CV-0079,
Judge William C. O'Kelley.


       Before LINN, DYK, and   WALLACH,   Circuit Judges.
DYK,   Circuit Judge.
                         ORDER
    The court considers whether to transfer this case to
the United States Court of Appeals for the Eleventh
Circuit.
Case: 12-1519        Document: 3    Page: 2   Filed: 10/15/2012




ANNE WILSON PARHAM V. SUZANNE HARRIS-ONAXIS                 2


    Suzanne Harris-Onaxis and Lee Harris-Onaxis appeal
from an order of the United States District Court for the
Northern District of Georgia which affirmed a bankruptcy
judge's decision that the debt was not dischargeable.
Although the notice of appeal indicates that Suzanne
Harris-Onaxis and Lee Harris-Onaxis sought to appeal to
the Eleventh Circuit, the district court transmitted the
notice of appeal to this court. Pursuant to 28 U.S.C.
§ 1631, this court is authorized to transfer the case to a
court in which the appeal could have been brought at the
time it was filed or noticed. Transfer is appropriate here.
      Accordingly,
      IT Is ORDERED THAT:

   The appeal is transferred pursuant to 28 U.S.C.
§ 1631 to the United States Court of Appeals for the
Eleventh Circuit.
                                   FOR THE COURT


       OCT 15 2012                 /s/ Jan Horbaly
           Date                    Jan Horbaly
                                   Clerk


cc: Charles Neil Kelley, Jr., Esq.
    Douglas Lowman Henry, Esq.
s26


Issued As A Mandate:        OCT 15 2012